 1   XAVIER BECERRA
     Attorney General of California
 2   MARISA Y. KIRSCHENBAUER
     Supervising Deputy Attorney General
 3   JEFFREY T. FISHER
     Deputy Attorney General
 4   State Bar No. 303712
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3568
 6    Fax: (415) 703-5843
      E-mail: Jeffrey.Fisher@doj.ca.gov
 7   Attorneys for Defendants Beard, Kernan,
     Harrington, Allison, Stainer, Ducart, Marulli.
 8   Abernathy, Parry, Cuske, Shaver, Escamilla,
     Garcia, and Nelson
 9
     SHAWNA BALLARD, State Bar No. 155188
10   KATE FALKENSTIEN, State Bar No. 313753
     Reichman Jorgensen LLP
11    303 Twin Dolphin Drive, Suite 600
      Redwood Shores, CA 94065
12    Telephone: (650) 623-1401
      Fax: (650) 623-1449
13    E-mail: sballard@reichmanjorgensen.com
               kfalkenstien@reichmanjorgensen.com
14   Attorneys for Plaintiff Jorge Andrade Rico

15                           IN THE UNITED STATES DISTRICT COURT

16                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

17                                     SACRAMENTO DIVISION

18

19
     JORGE ANDRADE RICO,                              Case No. 2:17-cv-1402 KJM DB P
20
                                           Plaintiff, STIPULATED PRETRIAL PROTECTIVE
21                                                    ORDER
                   v.
22                                                    Judge:        Hon. Kimberly J. Mueller
                                                      Action Filed: August 2, 2016
23   JEFFREY BEARD, et al.,

24                                      Defendants.

25

26
27

28
 1   1.       PURPOSES AND LIMITATIONS

 2            Disclosure and discovery activity in this action are likely to involve production of confidential,

 3   proprietary, or private information for which special protection from public disclosure and from use for

 4   any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

 5   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

 6   acknowledge that this Order does not confer blanket protections on all disclosures or responses to

 7   discovery and that the protection it affords from public disclosure and use extends only to the limited

 8   information or items that are entitled to confidential treatment under the applicable legal principles. The

 9   parties further acknowledge, as set forth in Section 14.4, below, that this Stipulated Protective Order does

10   not entitle them to file confidential information under seal; Civil Local Rule 141 and the court’s standing

11   orders set forth the procedures that must be followed and the standards that will be applied when a party

12   seeks permission from the court to file material under seal.

13   2.       DEFINITIONS

14            2.1     Challenging Party: a Party or Non-Party that challenges the designation of information or

15   items under this Order.

16            2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

17   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

18   26(c).

19            2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

20   their support staff).

21            2.4     Designating Party: a Party or Non-Party that designates information or items that it

22   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

24            2.5     Disclosure or Discovery Material: all items or information, regardless of the medium or

25   manner in which it is generated, stored, or maintained (including, among other things, testimony,

26   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery in

27   this matter.

28   ////
 1            2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to the

 2   litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a

 3   consultant in this action, (2) is not a past or current employee of a Party or of a Party’s competitor, and (3)

 4   at the time of retention, is not anticipated to become an employee of a Party or of a Party’s competitor.

 5            2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

 6   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or Non-

 7   Party would create a substantial risk of serious harm that could not be avoided by less restrictive means.

 8            2.9     House Counsel: attorneys who are employees of a party to this action. House Counsel

 9   does not include Outside Counsel of Record or any other outside counsel.

10            2.10    Non-Party: any natural person, partnership, corporation, association, or other legal entity

11   not named as a Party to this action.

12            2.11    Outside Counsel of Record: attorneys who are not employees of a party to this action but

13   are retained to represent or advise a party to this action and have appeared in this action on behalf of that

14   party or are affiliated with a law firm which has appeared on behalf of that party.

15            2.12    Party: any party to this action, including all of its officers, directors, employees,

16   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

17            2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

18   this action.

19            2.14    Professional Vendors: persons or entities that provide litigation support services (e.g.,

20   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

21   retrieving data in any form or medium) and their employees and subcontractors.

22            2.15    Protected Material: any Disclosure or Discovery Material that is designated as

23   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

24            2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

25   Party.

26            2.18    Related Case: a civil case that the court has related to this litigation under Eastern District

27   Local Rule 123 and the undersigned plaintiff’s counsel represents the plaintiff.

28
 1   3.      SCOPE

 2           The protections conferred by this Stipulation and Order cover not only Protected Material (as

 3   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

 4   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

 5   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

 6   conferred by this Stipulation and Order do not cover the following information: (a) any information that is

 7   in the public domain at the time of disclosure to a Receiving Party or becomes part of the public domain

 8   after its disclosure to a Receiving Party as a result of publication not involving a violation of this Order,

 9   including

10   becoming part of the public record through trial or otherwise; and (b) any information known to the

11   Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a

12   source who obtained the information lawfully and under no obligation of confidentiality to the Designating

13   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

14   4.      DURATION

15           Even after final disposition of this litigation, the confidentiality obligations imposed by this Order

16   shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise

17   directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this

18   action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all

19   appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any

20   motions or applications for extension of time pursuant to applicable law.

21   5.      DESIGNATING PROTECTED MATERIAL

22           5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-

23   Party that designates information or items for protection under this Order must take care to limit any such

24   designation to specific material that qualifies under the appropriate standards. To the extent it is practical

25   to do so, the Designating Party must designate for protection only those parts of material, documents,

26   items, or oral or written communications that qualify – so that other portions of the material, documents,

27   items, or communications for which protection is not warranted are not swept unjustifiably within the

28   ambit of this Order.
 1           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be

 2   clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or

 3   retard the case development process or to impose unnecessary expenses and burdens on other parties)

 4   expose the Designating Party to sanctions.

 5           If it comes to a Designating Party’s attention that information or items that it designated for

 6   protection do not qualify for protection at all or do not qualify for the level of protection initially asserted,

 7   that Designating Party must promptly notify all other parties that it is withdrawing the mistaken

 8   designation.

 9           5.2      Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,

10   second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

11           Material that qualifies for protection under this Order must be clearly so designated before the

12   material is disclosed or produced.

13           Designation in conformity with this Order requires:

14                    (a) for information in documentary form (e.g., paper or electronic documents, but

15   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix

16   the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each

17   page that contains protected material. If only a portion or portions of the material on a page qualifies for

18   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

19   appropriate markings in the margins) and must specify, for each portion, the level of protection being

20   asserted.

21           A Party or Non-Party that makes original documents or materials available for inspection need not

22   designate them for protection until after the inspecting Party has indicated which material it would like

23   copied and produced. During the inspection and before the designation, all of the material made available

24   for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the

25   inspecting Party has identified the documents it wants copied and produced, the Producing Party must

26   determine which documents, or portions thereof, qualify for protection under this Order. Then, before

27   producing the specified documents, the Producing Party must affix the appropriate legend

28   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that
 1   contains Protected Material. If only a portion or portions of the material on a page qualifies for protection,

 2   the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

 3   markings in the margins) and must specify, for each portion, the level of protection being asserted.

 4                    (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 5   Designating Party identify on the record, before the close of the deposition, hearing, or other proceeding,

 6   all protected testimony and specify the level of protection being asserted. When it is impractical to identify

 7   separately each portion of testimony that is entitled to protection and it appears that substantial portions of

 8   the testimony may qualify for protection, the Designating Party may invoke on the record (before the

 9   deposition, hearing, or other proceeding is concluded) a right to have up to 21 days to identify the specific

10   portions of the testimony as to which protection is sought and to specify the level of protection being

11   asserted. Only those portions of the testimony that are appropriately designated for protection within the

12   21 days shall be covered by the provisions of this Stipulated Protective Order. Alternatively, a Designating

13   Party may specify, at the deposition or up to 21 days afterwards if that period is properly invoked, that the

14   entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

15   EYES ONLY.”

16           Parties shall give the other parties notice if they reasonably expect a deposition, hearing or other

17   proceeding to include Protected Material so that the other parties can ensure that only authorized

18   individuals who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present

19   at those proceedings. The use of a document as an exhibit at a deposition shall not in any way affect its

20   designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

21           Transcripts containing Protected Material shall have an obvious legend on the title page that the

22   transcript contains Protected Material, and the title page shall be followed by a list of all pages (including

23   line numbers as appropriate) that have been designated as Protected Material and the level of protection

24   being asserted by the Designating Party. The Designating Party shall inform the court reporter of these

25   requirements. Any transcript that is prepared before the expiration of a 21-day period for designation shall

26   be treated during that period as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

27   EYES ONLY” in its entirety unless otherwise agreed. After the expiration of that period, the transcript

28   shall be treated only as actually designated.
 1                    (c) for information produced in some form other than documentary and for any other

 2   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

 3   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

 4   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information or

 5   item warrant protection, the Producing Party, to the extent practicable, shall identify the protected

 6   portion(s) and specify the level of protection being asserted.

 7            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

 8   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

 9   protection under this Order for such material. Upon timely correction of a designation, the Receiving Party

10   must make reasonable efforts to assure that the material is treated in accordance with the provisions of this

11   Order.

12   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
13            6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

14   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation

15   is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant

16   disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality

17   designation by electing not to mount a challenge promptly after the original designation is disclosed.

18            6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

19   providing written notice of each designation it is challenging and describing the basis for each challenge.

20   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

21   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective

22   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by

23   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within 14

24   days of the date of service of notice. In conferring, the Challenging Party must explain the basis for its

25   belief that the confidentiality designation was not proper and must give the Designating Party an

26   opportunity to review the designated material, to reconsider the circumstances, and, if no change in

27   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed to

28   the next stage of the challenge process only if it has engaged in this meet and confer process first or
 1   establishes that the Designating Party is unwilling to participate in the meet and confer process in a timely

 2   manner.

 3             6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

 4   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 230

 5   (and in compliance with Civil Local Rule 141, if applicable) within 21 days of the initial notice of

 6   challenge or within 14 days of the parties agreeing that the meet and confer process will not resolve their

 7   dispute, whichever is earlier. Each such motion must be accompanied by a competent declaration

 8   affirming that the movant has complied with the meet and confer requirements imposed in the preceding

 9   paragraph. Failure by the Designating Party to make such a motion including the required declaration

10   within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality designation for each

11   challenged designation. In addition, the Challenging Party may file a motion challenging a confidentiality

12   designation at any time if there is good cause for doing so, including a challenge to the designation of a

13   deposition transcript or any portions thereof. Any motion brought pursuant to this provision must be

14   accompanied by a competent declaration affirming that the movant has complied with the meet and confer

15   requirements imposed by the preceding paragraph.

16             The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

17   Frivolous challenges and those made for an improper purpose (e.g., to harass or impose unnecessary

18   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

19   Designating Party has waived the confidentiality designation by failing to file a motion to retain

20   confidentiality as described above, all parties shall continue to afford the material in question the level of

21   protection to which it is entitled under the Producing Party’s designation until the court rules on the

22   challenge.

23   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
24             7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

25   produced by another Party or by a Non-Party in connection with this case only for prosecuting, defending,

26   or attempting to settle this litigation or any Related Case. Such Protected Material may be disclosed only

27   to the categories of persons and under the conditions described in this Order. When the litigation has been

28   ////
 1   terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL

 2   DISPOSITION).

 3           Protected Material must be stored and maintained by a Receiving Party at a location and in a

 4   secure manner that ensures that access is limited to the persons authorized under this Order.

 5           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

 6   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

 7   item designated “CONFIDENTIAL” only to:

 8                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

 9   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

10   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto

11   as Exhibit A;

12                   (b) the officers, directors, and employees (including House Counsel) of the Receiving

13   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

15                   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

16   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

17   Bound” (Exhibit A);

18                   (d) the court and its personnel;

19                   (e) court reporters and their staff, professional jury or trial consultants, and Professional

20   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

22                   (f) during their depositions, witnesses in the action to whom disclosure is reasonably

23   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

24   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition

25   testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court

26   reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

27                   (g) the author or recipient of a document containing the information or a custodian or

28   other person who otherwise possessed or knew the information.
 1           7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information

 2   or Items. Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

 3   Receiving Party may disclose any information or item designated “HIGHLY CONFIDENTIAL –

 4   ATTORNEYS’ EYES ONLY” only to:

 5                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

 6   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

 7   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto

 8   as Exhibit A;

 9                   (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

10   litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3)

11   as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been followed];

12                   (c) the court and its personnel;

13                   (d) court reporters and their staff, professional jury or trial consultants, and Professional

14   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

15   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

16                   (e) the author or recipient of a document containing the information or a custodian or

17   other person who otherwise possessed or knew the information.

18           7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –

19   ATTORNEYS’ EYES ONLY” Information or Items to Designated House Counsel or Experts.

20                   (a)(1) Unless otherwise ordered by the court or agreed to in writing by the Designating

21   Party, a Party that seeks to disclose to Designated House Counsel any information or item that has been

22   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b)

23   first must make a written request to the Designating Party that (1) sets forth the full name of the

24   Designated House Counsel and the city and state of his or her residence, and (2) describes the Designated

25   House Counsel’s current and reasonably foreseeable future primary job duties and responsibilities in

26   sufficient detail to determine if House Counsel is involved, or may become involved, in any competitive

27   decision-making.

28   ////
 1                    (a)(2) Unless otherwise ordered by the court or agreed to in writing by the Designating

 2   Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item that has

 3   been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph

 4   7.3(c) first must make a written request to the Designating Party that (1) identifies the general categories

 5   of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information that the Receiving Party

 6   seeks permission to disclose to the Expert, (2) sets forth the full name of the Expert and the city and state

 7   of his or her primary residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the

 8   Expert’s current employer(s), (5) identifies each person or entity from whom the Expert has received

 9   compensation or funding for work in his or her areas of expertise or to whom the expert has provided

10   professional services, including in connection with a litigation, at any time during the preceding five years,

11   and (6) identifies (by name and number of the case, filing date, and location of court) any litigation in

12   connection with which the Expert has offered expert testimony, including through a declaration, report, or

13   testimony at a deposition or trial, during the preceding five years.

14                    (b) A Party that makes a request and provides the information specified in the preceding

15   respective paragraphs may disclose the subject Protected Material to the identified Designated House

16   Counsel or Expert unless, within 14 days of delivering the request, the Party receives a written objection

17   from the Designating Party. Any such objection must set forth in detail the grounds on which it is based.

18                    (c) A Party that receives a timely written objection must meet and confer with the

19   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement within

20   seven days of the written objection. If no agreement is reached, the Party seeking to make the disclosure to

21   Designated House Counsel or the Expert may file a motion as provided in Civil Local Rule 7 (and in

22   compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court to do so. Any

23   such motion must describe the circumstances with specificity, set forth in detail the reasons why the

24   disclosure to Designated House Counsel or the Expert is reasonably necessary, assess the risk of harm that

25   the disclosure would entail, and suggest any additional means that could be used to reduce that risk. In

26   addition, any such motion must be accompanied by a competent declaration describing the parties’ efforts

27   to resolve the matter by agreement (i.e., the extent and the content of the meet and confer discussions) and

28   setting forth the reasons advanced by the Designating Party for its refusal to approve the disclosure.
 1           In any such proceeding, the Party opposing disclosure to Designated House Counsel or the Expert

 2   shall bear the burden of proving that the risk of harm that the disclosure would entail (under the safeguards

 3   proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its Designated House

 4   Counsel or Expert.

 5
     8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 6           LITIGATION
 7                    If a Party is served with a subpoena or a court order issued in other litigation that compels

 8   disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY

 9   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

10                    (a) promptly notify in writing the Designating Party. Such notification shall include a copy

11   of the subpoena or court order;

12                    (b) promptly notify in writing the party who caused the subpoena or order to issue in the

13   other litigation that some or all of the material covered by the subpoena or order is subject to this

14   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

15                    (c) cooperate with respect to all reasonable procedures sought to be pursued by the

16   Designating Party whose Protected Material may be affected.

17                    If the Designating Party timely seeks a protective order, the Party served with the

18   subpoena or court order shall not produce any information designated in this action as “CONFIDENTIAL”

19   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the court

20   from which the subpoena or order issued, unless the Party has obtained the Designating Party’s

21   permission. The Designating Party shall bear the burden and expense of seeking protection in that court of

22   its confidential material – and nothing in these provisions should be construed as authorizing or

23   encouraging a Receiving Party in this action to disobey a lawful directive from another court.

24
     9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
25           LITIGATION
26                    (a)     The terms of this Order are applicable to information produced by a Non-Party in

27   this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

28   EYES ONLY.” Such information produced by Non-Parties in connection with this litigation is protected
 1   by the remedies and relief provided by this Order. Nothing in these provisions should be construed as

 2   prohibiting a Non-Party from seeking additional protections.

 3                    (b)      In the event that a Party is required, by a valid discovery request, to produce a

 4   Non-Party’s confidential information in its possession, and the Party is subject to an agreement with the

 5   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

 6                          1. promptly notify in writing the Requesting Party and the Non-Party that some or

 7   all of the information requested is subject to a confidentiality agreement with a Non-Party;

 8                          2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in

 9   this litigation, the relevant discovery request(s), and a reasonably specific description of the information

10   requested; and

11                          3. make the information requested available for inspection by the Non-Party.

12                    (c)      If the Non-Party fails to object or seek a protective order from this court within 14

13   days of receiving the notice and accompanying information, the Receiving Party may produce the Non-

14   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a

15   protective order, the Receiving Party shall not produce any information in its possession or control that is

16   subject to the confidentiality agreement with the Non-Party before a determination by the court. Absent a

17   court order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this

18   court of its Protected Material.

19   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20                    If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

21   Material to any person or in any circumstance not authorized under this Stipulated Protective Order, the

22   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

23   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

24   the person or persons to whom unauthorized disclosures were made of all the terms of this Order, and (d)

25   request such person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is

26   attached hereto as Exhibit A.

27   ////

28   ////
 1   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
             MATERIAL
 2

 3                    When a Producing Party gives notice to Receiving Parties that certain inadvertently

 4   produced material is subject to a claim of privilege or other protection, the obligations of the Receiving

 5   Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

 6   modify whatever procedure may be established in an e-discovery order that provides for production

 7   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties

 8   reach an agreement on the effect of disclosure of a communication or information covered by the attorney-

 9   client privilege or work product protection, the parties may incorporate their agreement in the stipulated

10   protective order submitted to the court.

11   12.     MISCELLANEOUS

12           12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

13   modification by the court in the future.

14           12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

15   Party waives any right it otherwise would have to object to disclosing or producing any information or

16   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right

17   to object on any ground to use in evidence of any of the material covered by this Protective Order.

18           12.3     Filing Protected Material. Without written permission from the Designating Party or a

19   court order secured after appropriate notice to all interested persons, a Party may not file in the public

20   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material

21   must comply with Civil Local Rule 141 and the court’s standing orders. Protected Material may only be

22   filed under seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue.

23   Pursuant to Civil Local Rule 141 and the court’s standing orders, a sealing order will issue only upon a

24   request establishing that the Protected Material at issue is entitled to protection under the law. If a

25   Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 141(b) is

26   denied by the court, then the Receiving Party may file the Protected Material in the public record unless

27   otherwise instructed by the court.

28   ////
 1   13.      FINAL DISPOSITION

 2                      Within 60 days after the final disposition, as defined in paragraph 4, of this action and all

 3   Related Cases as defined in paragraph 2.18, each Receiving Party must return all Protected Material to the

 4   Producing Party or destroy such material. As used in this subdivision, “all Protected Material” includes all

 5   copies, abstracts, compilations, summaries, and any other format reproducing or capturing any of the

 6   Protected Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

 7   submit a written certification to the Producing Party (and, if not the same person or entity, to the

 8   Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all the

 9   Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

10   any copies, abstracts, compilations, summaries or any other format reproducing or capturing any of the

11   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

12   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,

13   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

14   product, even if such materials contain Protected Material. Any such archival copies that contain or

15   constitute Protected Material remain subject to this Protective Order as set forth in Section 4

16   (DURATION).

17

18
     DATED: ________________________ _____________________________________
19                                          Attorneys for Plaintiff

20
     DATED: ________________________ _____________________________________
21                                          Attorneys for Defendant
22   PURSUANT TO STIPULATION, IT IS SO ORDERED.

23                                                     IT IS SO ORDERED

24   Dated: February 25, 2019

25

26
     DLB:9/DB:prisoner-civil rights/rico1402.prot or
27

28
 1                                              EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                    I, _____________________________ [print or type full name], of _________________

 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and understand

 5   the Stipulated Protective Order that was issued by the United States District Court for the Eastern District

 6   of California on ___________[date] in the case of Jorge Andrade Rico v. Jeffrey Beard, et al., Case No.

 7   2:17-cv-1402 KJM DB. I agree to comply with and to be bound by all the terms of this Stipulated

 8   Protective Order and I understand and acknowledge that failure to so comply could expose me to sanctions

 9   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

10   information or item that is subject to this Stipulated Protective Order to any person or entity except in

11   strict compliance with the provisions of this Order.

12                    I further agree to submit to the jurisdiction of the United States District Court for the

13   Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

14   even if such enforcement proceedings occur after termination of this action.

15                    I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as my

17   California agent for service of process in connection with this action or any proceedings related to

18   enforcement of this Stipulated Protective Order.

19

20   Date: _________________________________

21   City and State where sworn and signed: _________________________________

22   Printed name: ______________________________
                    [printed name]
23
     Signature: __________________________________
24                  [signature]
25

26
27

28
